DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 05 October 2022 has been entered. Claim(s) 1-2, 6, 8-12, 16, and 18-20 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, 8-12, 16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed limitation of “transform the limb BCG signal which is measured at the blood pressure estimation stage, into a form of a whole-body BCG signal based on the machine learning transfer function model that uses a regression analysis and a relationship between the reference limb BCG signal and the reference whole-body BCG signal that are simultaneously measured from the user at the model generation stage” does not appear to be described in the specification. In particular, the specification does not disclose a machine learning transfer function model that uses a regression analysis and a relationship between the reference limb BCG signal and the reference whole-body BCG signal. Applicant’s remarks point to paragraph 0065 of the instant specification, which refers to “the personalized transfer function, which is a personalized model that defines a relationship between limb BCG signals and whole-body BCG signals, may be constructed in advance through various model construction schemes (e.g., machine learning, regression analysis, and the like) based on a user's limb BCG signal and whole-body BCG signal that are measured simultaneously and be stored in an internal or external database”. However, machine learning and regression analysis appear to be two separate proposed model construction schemes, such that a machine learning transfer function model that uses a regression analysis does not appear to be disclosed.
Claim 12 is rejected under 35 U.S.C. 112(a) for similar reasons. Claims 2, 6, 8-11, 16, and 18-20 are rejected as dependents of claims 1 and 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 8-12, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “transform the limb BCG signal which is measured at the blood pressure estimation stage, into a form of a whole-body BCG signal based on the machine learning transfer function model that uses a regression analysis and a relationship between the reference limb BCG signal and the reference whole-body BCG signal that are simultaneously measured from the user at the model generation stage” in lines 10-14 of the claim. There is insufficient clarity in this limitation. It is not clear how a machine learning-constructed transfer function model uses a regression analysis. At present the claim is interpreted as referring to a transfer function model which in any way uses machine learning and a regression analysis in the process of transforming a signal.
Claim 12 recites the limitation “transforming the limb BCG signal which is measured at the blood pressure estimation stage, into a form of a whole-body BCG signal based on the machine learning transfer function model that uses a regression analysis and a relationship between the reference limb BCG signal and the reference whole-body BCG signal that are simultaneously measured from the user at the model generation stage” in lines 10-14 of the claim. There is insufficient clarity in this limitation. It is not clear how a machine learning-constructed transfer function model uses a regression analysis. At present the claim is interpreted as referring to a transfer function model which in any way uses machine learning and a regression analysis in the process of transforming a signal.
Claims 2, 6, 8-11, 16, and 18-20 are rejected as dependents of claims 1 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-12, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archdeacon (U.S. Patent No. 10786161 B1) in view of Wiens (WO-2016033121-A1), further in view of Brueser (U.S. 20120123279-A1).
Regarding claim 1, Archdeacon teaches an apparatus for measuring blood pressure (Abstract), the apparatus comprising: a limb ballistocardiogram (BCG) sensor configured to attach to a limb of a user and measure a limb BCG signal of the user at a blood pressure estimation stage (Wearable device 1130, Fig. 11B); and a processor configured to extract one or more blood pressure-related features from the BCG signal (Abstract; Column 3, lines 17-20; column 16, lines 8-14; column 22, lines 25-27; Signal processing, Fig. 11B); and estimate a blood pressure of the user, based on the extracted one or more blood pressure-related features (Abstract; column 22, lines 28-45). 
However, Archdeacon does not teach the processor is configured to transform the measured BCG signal into a form of a whole-body BCG signal. Wiens teaches transforming the measured limb BCG signal into a form of a whole-body BCG signal (Page 17, line 25-27; page 23, lines 22-24) and segmenting the transformed limb BCG signal by each period to create a limb BCG signal segment (Interval extraction, Fig. 19; page 7, lines 24-29; page 20, lines 14-15; page 30, lines 12-13). Wiens teaches these limitations through a processor designed to transform (Page 6, lines 11-15) surface vibrations measured by an accelerometer-style BCG sensor that may be worn at a distal location on the body (Page 4, lines 24-26; page 6, lines 4-5) into a center-of-mass (COM) BCG signal (Page 5, lines 5-8) caused by the heart beating. Wiens additionally teaches creating a personalized transfer function model that uses a regression analysis and defines a relationship between a reference limb BCG signal and a reference whole-body BCG signal which are simultaneously measured from the user at a model generation stage (Col. 27, lines 25-29—an approximation of H can be obtained with simultaneous recordings of the wearable and weighing scale BCG; Fig. 9—model H can be used to convert the wearable/limb BCG to a whole-body BCG signal, and the relationship is found through simultaneous measuring of a weighing scale and wearable BCG; Col. 32, lines 9-21—the impulse response of the optimal FIR filter is found via least-squares regression, where the best-fit FIR filter is used to transform one signal into another signal; Col. 33, lines 8-12—the regression was also regularized to reduce overfitting) and that the personalized transfer function model may utilize machine learning (Col. 30, lines 6-26--K-fold cross validation is a technique commonly used to perform model selection in statistical and machine learning problems…the tool is used on the dataset of BCG waveforms to form five sets of heartbeats, four sets which are used to train the model and one set that is used to perform the reconstruction of the WS BCG from the wearable BCG as a validation set…error metrics were calculated from the reconstructed WS BCG to select each parameter in the model). Since Wiens teaches approximating the relationship between the wearable and whole-body BCG using simultaneous recordings, it may be seen that the relationship can be personalized to whichever user’s wearable and whole-body BCG signals are simultaneously recorded from the user at a model generation stage. The instant application teaches that a whole-body BCG signal “refers to a vibration signal of the body which is caused by the heart rate, and a limb BCG signal may represent a skin vibration signal of the limbs or other body parts” (Paragraph 0049). It is thus understood that the COM BCG signal of Wiens is equivalent to the whole-body BCG signal of the instant application, and the wearable sensor BCG signal of Wiens is equivalent to the limb BCG signal of the instant application. Wiens additionally teaches the inclusion of a memory, where received data may be processed by processors and/or stored in the memory to be accessed by the processor during execution (Col. 15, lines 16-24; Col. 15, line 31-5), which would enable the retrieval of the transfer function from the memory. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal processing methods of Wiens in order to improve the device for predictable results, in this case higher accuracy and lower noise in detecting BCG signals for estimation of blood pressure. The disclosure of Wiens teaches that its methods may be used towards the development of continuous blood pressure monitoring (Page 44, lines 5-9), as one of several possible health outputs to be measured (Page 17, lines 2-4 and 13-15), which would be enabled by combining the taught signal processing methods with the system of Archdeacon.
However, neither Archdeacon nor Wiens specifically teaches segmenting the form of the whole-body BCG signal by each period of the limb BCG signal to create a plurality of single-period BCG signals. Brueser teaches a method and apparatus for analysis of a ballistocardiogram signal to locate heartbeats within the signal (Steps 10 and 12, Fig. 1; Abstract), wherein a training signal (Paragraph 0016—training the algorithm; Paragraph 0036—training signal comprising a segment of a ballistocardiogram signal; Step 100—obtain training signal, Fig. 3) is used to obtain a template of typical features of a heartbeat (Abstract; Fig. 3) which are then used to identify heartbeats in a non-training signal (Paragraph 0022—using the algorithm to detect heartbeats; Fig. 9). As Wiens teaches the transformation of a limb BCG signal into a whole-body signal, as well as segmenting the signal into single periods through the use of a window extending between R-waves, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the system taught by Archdeacon and Wiens with the heartbeat detection of Brueser in order to predictably improve the ability of the system to accurately segment the whole-body signal into single heartbeat periods, utilizing the limb BCG signal as the training signal.
Regarding claim 2, Archdeacon, Wiens, and Brueser teach the apparatus of claim 1 as described above. Archdeacon further teaches wherein the limb BCG sensor comprises any one or any combination of an acceleration sensor (Wearable device accelerometer 1135, Fig. 11B), a load cell sensor, a polyvinylidene fluoride (PVDF) film sensor, and an electro mechanical film (EMFi) sensor. As these sensors are presented in the alternative, Archdeacon anticipates the claim by teaching the limitation of an acceleration sensor. 
Regarding claim 6, Archdeacon, Wiens, and Brueser teach the apparatus of claim 1 as described above. Archdeacon further teaches wherein the processor is further configured to extract a maximum point and a minimum point of the BCG signal segment as the one or more blood pressure-related features (Column 16, lines 8-14; column 22, lines 25-27). Through the combination with Brueser, it may be seen that these features are extracted from a created BCG signal segment.
Regarding claim 8, Archdeacon, Wiens, and Brueser teaches the elements of claim 1 as described above. However, Archdeacon does not teach the processor is further configured to remove noise from the measured limb BCG signal. Wiens teaches the processor is further configured to remove noise from the measured limb BCG signal (Page 20, lines 4-5; moving window ensemble averaging, Fig. 19). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal transforming methods of Wiens in order to improve the device for predictable results, in this case the ability to reduce signal noise and error to enable accurate estimation of blood pressure from a wearable limb BCG sensor. The disclosure of Wiens teaches that its methods may be used towards the development of continuous blood pressure monitoring (Page 44, lines 5-9), as one of several possible health outputs to be measured (Page 17, lines 2-4 and 13-15), which would be enabled by combining the taught signal processing methods with the system of Archdeacon.
Regarding claim 9, Archdeacon, Wiens, and Brueser teach the elements of claim 1 as described previously this action. Archdeacon further teaches a processor is further configured to estimate the blood pressure of the user based on the extracted one or more blood pressure-related features (Abstract; column 22, lines 28-45). However, Archdeacon does not teach the processor is further configured to extract at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal processing methods of Wiens in order to improve the device for predictable results, in this case higher accuracy and lower noise in detecting BCG signals for estimation of blood pressure. The disclosure of Wiens teaches that its methods may be used towards the development of continuous blood pressure monitoring (Page 44, lines 5-9), as one of several possible health outputs to be measured (Page 17, lines 2-4 and 13-15), which would be enabled by combining the taught signal processing methods with the system of Archdeacon. Neither Wiens nor Archdeacon explicitly teaches an independent feature extractor.  Brueser teaches an apparatus for extracting at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood pressure-related feature, the blood pressure estimator of Archdeacon, with the signal processing methods of Wiens, may be used to estimate the blood pressure based on an independent blood pressure-related feature. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features. 
Regarding claim 10, Archdeacon, Wiens, and Brueser teach the elements of claim 1 as described previously in this action, as well as some elements of claim 9 as described previously in this paragraph. The remaining elements of claim 9 are taught by Wiens and Brueser as discussed above along with motivation to combine the teachings. However, neither Archdeacon nor Wiens teaches the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features, using a dimensionality reduction method. Brueser does teach the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features using a dimensionality reduction method (Paragraph 0049; claim 12). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting method of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 11, Archdeacon, Wiens, and Brueser teach the elements of claim 1 as described above in this action. Archdeacon further teaches the processor is further configured to estimate the blood pressure of the user based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). However, neither Archdeacon nor Wiens explicitly teaches an independent feature extractor.  Brueser teaches an independent feature extractor configured to extract at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood pressure-related feature, the blood pressure estimator of Archdeacon, with the signal processing methods of Wiens, may be used to estimate the blood pressure based on an independent blood pressure-related feature. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 12, Archdeacon teaches a method of measuring blood pressure (Abstract), the method comprising: measuring a limb ballistocardiogram (BCG) signal of a user (Abstract; Fig. 11B); extracting one or more blood pressure-related features from the created limb BCG signal (Abstract; Column 3, lines 17-20); and estimating a blood pressure of the user, based on at least part of the extracted one or more blood pressure-related features (Abstract). 
However, Archdeacon does not teach transforming the measured BCG signal into a form of a whole-body BCG signal or segmenting the form of the whole-body BCG signal into which the limb BCG signal is transformed, by each period, to create a limb BCG signal segment. Wiens teaches both transforming the measured limb BCG signal into a form of a whole-body BCG signal (Page 17, line 25-27; page 23, lines 22-24) and segmenting the transformed limb BCG signal by each period to create a limb BCG signal segment (Interval extraction, Fig. 19; page 7, lines 24-29; page 20, lines 14-15; page 30, lines 12-13). Wiens teaches these limitations through a processor designed to transform (Page 6, lines 11-15) surface vibrations measured by an accelerometer-style BCG sensor that may be worn at a distal location on the body (Page 4, lines 24-26; page 6, lines 4-5) into a center-of-mass (COM) BCG signal (Page 5, lines 5-8) caused by the heart beating. Wiens additionally teaches creating a personalized transfer function model that uses a regression analysis and defines a relationship between a reference limb BCG signal and a reference whole-body BCG signal which are simultaneously measured from the user at a model generation stage (Col. 27, lines 25-29—an approximation of H can be obtained with simultaneous recordings of the wearable and weighing scale BCG; Fig. 9—model H can be used to convert the wearable/limb BCG to a whole-body BCG signal, and the relationship is found through simultaneous measuring of a weighing scale and wearable BCG; Col. 32, lines 9-21—the impulse response of the optimal FIR filter is found via least-squares regression, where the best-fit FIR filter is used to transform one signal into another signal; Col. 33, lines 8-12—the regression was also regularized to reduce overfitting) and that the personalized transfer function model may utilize machine learning (Col. 30, lines 6-26--K-fold cross validation is a technique commonly used to perform model selection in statistical and machine learning problems…the tool is used on the dataset of BCG waveforms to form five sets of heartbeats, four sets which are used to train the model and one set that is used to perform the reconstruction of the WS BCG from the wearable BCG as a validation set…error metrics were calculated from the reconstructed WS BCG to select each parameter in the model). Since Wiens teaches approximating the relationship between the wearable and whole-body BCG using simultaneous recordings, it may be seen that the relationship can be personalized to whichever user’s wearable and whole-body BCG signals are simultaneously recorded. The instant application teaches that a whole-body BCG signal “refers to a vibration signal of the body which is caused by the heart rate, and a limb BCG signal may represent a skin vibration signal of the limbs or other body parts” (Paragraph 0049). It is thus understood that the COM BCG signal of Wiens is equivalent to the whole-body BCG signal of the instant application, and the wearable sensor BCG signal of Wiens is equivalent to the limb BCG signal of the instant application. Wiens additionally teaches the inclusion of a memory, where received data may be processed by processors and/or stored in the memory to be accessed by the processor during execution (Col. 15, lines 16-24; Col. 15, line 31-5), which would enable the retrieval of the transfer function from the memory. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal processing methods of Wiens in order to improve the device for predictable results, in this case higher accuracy and lower noise in detecting BCG signals for estimation of blood pressure. The disclosure of Wiens teaches that its methods may be used towards the development of continuous blood pressure monitoring (Page 44, lines 5-9), as one of several possible health outputs to be measured (Page 17, lines 2-4 and 13-15), which would be enabled by combining the taught signal processing methods with the method of Archdeacon.
However, neither Archdeacon nor Wiens specifically teaches segmenting the form of the whole-body BCG signal by each period of the limb BCG signal to create a plurality of single-period BCG signals. Brueser teaches a method and apparatus for analysis of a ballistocardiogram signal to locate heartbeats within the signal (Steps 10 and 12, Fig. 1; Abstract), wherein a training signal (Paragraph 0016—training the algorithm; Paragraph 0036—training signal comprising a segment of a ballistocardiogram signal; Step 100—obtain training signal, Fig. 3) is used to obtain a template of typical features of a heartbeat (Abstract; Fig. 3) which are then used to identify heartbeats in a non-training signal (Paragraph 0022—using the algorithm to detect heartbeats; Fig. 9). As Wiens teaches the transformation of a limb BCG signal into a whole-body signal, as well as segmenting the signal into single periods through the use of a window extending between R-waves, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the method taught by Archdeacon and Wiens with the heartbeat detection of Brueser in order to predictably improve the ability of the method to accurately segment the whole-body signal into single heartbeat periods, utilizing the limb BCG signal as the training signal.
Regarding claim 16, Archdeacon, Wiens, and Brueser teach the method of claim 12 as described above. Archdeacon further teaches wherein the extracting the characteristic points comprises extracting a maximum point and a minimum point of the created limb BCG signal segment as the characteristic points (Column 16, lines 8-14; column 22, lines 25-27).
Regarding claim 18, Archdeacon, Wiens, and Brueser teach the elements of claim 12 as described above of this action. Archdeacon additionally teaches estimating the blood pressure of the user comprises estimating the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). Neither Archdeacon nor Wiens teaches extracting at least one independent blood-pressure related feature from the extracted one or more blood pressure-related features. Brueser teaches extracting at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood pressure-related feature, the blood pressure estimator of Archdeacon, with the signal processing methods of Wiens, may be used to estimate the blood pressure based on an independent blood pressure-related feature. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 19, Archdeacon, Wiens, and Brueser teach the elements of claim 12 as described as well as some limitations of claim 18 as described above in this paragraph. Brueser teaches the remaining limitations of claim 18 as described above in this paragraph along with motivation to combine teachings. However, neither Archdeacon nor Wiens teaches the at least one independent blood pressure-related feature is extracted using a dimensionality reduction method. Brueser does teach the at least one independent blood pressure-related feature is extracted using a dimensionality reduction method (Paragraph 0049; claim 12). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting method of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 20, Archdeacon, Wiens, and Brueser teach the elements of claim 12 as described above in this action. Archdeacon further teaches estimating the blood pressure of the user comprises estimating the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). However, neither Archdeacon nor Wiens teaches extracting at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features. Brueser teaches extracting at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood pressure-related feature, the blood pressure estimator of Archdeacon, with the signal processing methods of Wiens, may be used to estimate the blood pressure based on an independent blood pressure-related feature. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Response to Arguments
Applicant’s arguments, see pages 7-10 of applicant's remarks, filed 05 October 2022, with respect to the rejection(s) of claim(s) 1-2, 6, 8-12, 16, and 18-20 under 35 U.S.C. 103 have been fully considered and are considered moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the rejection no longer relies upon Yoon to teach a machine learning transfer function model being retrieved from the memory.  
With regard to the use of a regression analysis and a relationship between a reference limb signal and a reference whole-body signal that are simultaneously measured from the user at the model generating stage, both of these limitations are taught by Wiens as described above in this action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791